Ray, C. J.
On the final settlement of the estate of her deceased husband, the appellee, who was his widow by a third marriage, claimed one-third of the personal property left for distribution. The children of the deceased by his first wife answered, stating their claim to the entire personal estate. A demurrer was sustained to their answer, and distribution ordered to the widow, of one-third of the personal estate.
. The proper result was reached by the ruling. The 24th section of the act regulating descent, 1 G. & H. 295, so far as personal property is involved, makes no distinction between the widow of a first or any subsequent marriage. *387The second clause of the section, improperly introduced by the word “provided,” does not affect the personal, but by its terms is limited to the real estate.
B. F. Gregory and J. Harper, for appellants.
J. IL Brown, far appellee.
The judgment is affirmed, with costs.